Case: 15-11010   Document: 00514247197     Page: 1   Date Filed: 11/22/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                     November 22, 2017
                                 No. 15-11010
                                                                        Lyle W. Cayce
                                                                             Clerk
CHANCE MARCUS CLYCE, and on behalf of all those similarly situated;
DONNA JILL CLYCE, and on behalf of those similarly situated; MARK
CLYCE, and on behalf of all those similarly situated,

             Plaintiffs - Appellants

v.

NADINE BUTLER, individually and in her official capacity; LESLY
JACOBS, Investigator for TJJD, individually and in his official capacity;
KEVIN DUBOSE, individually and in his official capacity; CONRAD JONES,
individually and in his official capacity; UNKNOWN STAFF AT THE HUNT
COUNTY JUVENILE DETENTION CENTER, in their official and individual
capacities; TEXAS JUVENILE JUSTICE DEPARTMENT, in their official
and individual capacities, formerly known as Texas Juvenile Probation
Commission Texas Youth Department; UNKNOWN STAFF AT THE TEXAS
JUVENILE JUSTICE DEPARTMENT, in their official and individual
capacities; FREDERICK FARLEY, Investigator and Supervisor for Hunt
County Juvenile Detention Center, individually and in his official capacity;
KENNETH WRIGHT, individually and in his official capacity; SHANIGIA
WILLIAMS, individually and in her official capacity; HUNT COUNTY
JUVENILE DETENTION CENTER; DAVID REILLY, Interim Executive
Director; UNKNOWN TEXAS JUVENILE JUSTICE DEPARTMENT
DIRECTOR, individually and in his official capacity; ANY OTHER
UNKNOWN JUVENILE DETENTION EMPLOYEES, in their official and
individual capacities,

             Defendants - Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas
                           ______________________
    Case: 15-11010     Document: 00514247197      Page: 2   Date Filed: 11/22/2017



                                  No. 15-11010
Before BARKSDALE, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:
      Chance Clyce appeals the district court’s dismissal of his claims as
barred by Texas’s statute of limitations. The district court held that when a
minor’s parents bring a lawsuit on his behalf as next friends, the statute of
limitations for those claims is not tolled during his period of minority if they
were aggressively litigated through the prior lawsuit. Because we hold that
the district court improperly created this exception to Texas’s tolling provision
to its statute of limitations, we reverse the district court’s dismissal and
remand for further proceedings consistent with this opinion.
                                          I
      In 2008, when he was thirteen years old, Chance suffered serious and
sustained injuries while detained at Hunt County Juvenile Detention Center.
Though some of the details are disputed, the parties agree that when Chance
was released from the Detention Center only sixteen days after he arrived, he
had lost several pounds, sustained bruises and a fractured arm, and contracted
a   life-threating   methicillin-resistant    staphylococcus   aureus   (“MRSA”)
infection. Due to this severe infection, Chance required multiple extensive
surgeries on his joints and heart. He asserts that he continues to suffer chronic
pain and will require future surgeries.
      In 2009, Chance’s parents filed suit both individually and as his next
friends against multiple defendants affiliated with the Detention Center,
bringing claims under 42 U.S.C. § 1983 and the Texas Torts Claims Act. The
district court dismissed claims against two of the defendants without prejudice
for improper service and granted summary judgment in favor of the remaining
defendants. Chance’s parents appealed to this court, and we affirmed. Clyce
v. Hunt Cty., 515 F. App’x 319, 321 (5th Cir. 2013).


                                          2
     Case: 15-11010        Document: 00514247197          Page: 3     Date Filed: 11/22/2017



                                        No. 15-11010
       On June 24, 2014, Chance, then nineteen years old, filed the instant
claims pro se against multiple defendants from the Detention Center and the
Texas Juvenile Justice Department. 1 Of these defendants, only one of them,
Shanigia Williams, was also named as a defendant in 2009, when the claims
against her were dismissed without prejudice for lack of service.
       In this second lawsuit, Chance brought some of the same claims his
parents brought in the first lawsuit, as well as a number of additional claims.
He asserted that the defendants subjected him to inhumane conditions, denied
him required medical treatment, participated in a civil conspiracy by failing to
report systematic abuse at the detention center, violated his due process and
equal protection rights, and discriminated against him based on his diagnosed
mental illness in violation of the Americans with Disabilities Act and the
Rehabilitation Act.
       Defendants filed multiple motions to dismiss under Federal Rule of Civil
Procedure 12(b)(6), asserting, inter alia, expiration of the statute of limitations
period and res judicata.          Chance obtained legal counsel and filed a brief
opposing all pending motions to dismiss. He argued in relevant part that the
claims were timely because they were brought within two years of his reaching
the age of majority, and that they were not barred by res judicata because none
of the defendants, other than Ms. Williams, was named in the 2009 lawsuit.
The district court subsequently dismissed all of Chance’s claims as untimely,
declining to address whether res judicata barred any or all of his claims.
Chance timely appeals dismissal of his claims against three individual
defendants: Frederick Farley, Kenneth Wright, and Shanigia Williams.



       1 Initially, Chance’s parents were also joined as plaintiffs, and all three parties sought
class certification to proceed both individually and on behalf of those similarly situated. On
appeal, however, Chance is the sole appellant and he pursues his claims in his individual
capacity only.
                                               3
    Case: 15-11010     Document: 00514247197         Page: 4   Date Filed: 11/22/2017



                                  No. 15-11010
                                      II
      We review a district court’s dismissal of claims under Federal Rule of
Civil Procedure 12(b)(6) de novo. Taylor v. City of Shreveport, 798 F.3d 276,
279 (5th Cir. 2015). Civil rights claims brought under 42 U.S.C. § 1983 are
governed by the forum state’s statute of limitations for tort claims. See Helton
v. Clements, 832 F.2d 332, 334 (5th Cir. 1987).           In Texas, the statute of
limitations is two years, but this period is tolled for a person under age
eighteen so that “the time of [legal] disability is not included in a limitations
period.” TEX. CIV. PRAC. & REM. CODE §§ 16.001 & 16.003. Together, these two
sections require someone to file suit for personal injuries suffered as a minor
before he reaches age twenty. Weiner v. Wasson, 900 S.W.2d 316, 321 (Tex.
1995).
      The district court held that there is an exception to this “tolling
provision” when a next friend, represented by counsel, aggressively prosecutes
a minor’s claims on his behalf. Accordingly, the court held, the prior proceeding
that Chance’s parents brought in 2009 remedied Chance’s legal disability and
forfeited the protection of the tolling provision.
      Texas law, however, does not support this judge-made exception. The
Texas code itself gives no indication that a next-friend lawsuit affects the
tolling provision. See TEX. CIV. PRAC. & REM. CODE §§ 16.001 & 16.003; TEX.
R. CIV. P. 44. Similarly, though case law demonstrates that a next friend can
bring suit on behalf of a minor and make litigation decisions that bind him, it
does not establish that such a suit waives the protection of the tolling provision.
Indeed, there is no support for the premise that Texas’s tolling provision can
ever be waived by a minor, either directly or indirectly through a next friend.
      Historically, some litigants could elect to waive the protection of a tolling
provision. Johnson v. McLean, 630 S.W.2d 790 (Tex. App. 1982), held that an
incarcerated litigant entitled to tolling under a former Texas statute could

                                         4
    Case: 15-11010     Document: 00514247197     Page: 5   Date Filed: 11/22/2017



                                  No. 15-11010
forfeit this protection if he “elect[ed] to commence litigation despite the
disability protection afforded him.” Id. at 794. However, the Supreme Court
of Texas has expressly declined to extend this holding to minors. Ruiz v.
Conoco, Inc., 868 S.W.2d 752, 755–56 (Tex. 1993). In Ruiz, the court noted that
“the reasoning in Johnson—that access in fact to the courts suspends a legal
disability—has not been utilized in cases involving minors,” and explained why
applying this reasoning in such cases would construe the tolling provision too
narrowly. Id at 755. Ruiz emphasized that “the purpose and scope of the
tolling provision, as applied to minors and persons of unsound mind, extends
beyond merely ensuring their access to the courts.” Id. Tolling the statute of
limitations while someone is under a legal disability additionally ensures that
he is not time-barred from bringing claims while he is unable to “participate
in, control, or even understand the progression and disposition of [his] lawsuit.”
Id. Though Chance arguably had “access to the courts” through his parents’
next-friend lawsuit, this does not alone satisfy the purpose of the tolling
provision that prevented his claims from being time-barred until after his legal
disability was removed.
      Appellees note that Ruiz and Chance’s case are distinguishable on their
facts. In Ruiz, the two prior next-friend lawsuits at issue were dismissed for
discovery abuse and lack of prosecution whereas Chance’s parents prosecuted
their previous lawsuit to summary judgment and then appealed. However,
though Ruiz did not squarely address whether a lawsuit by a next friend that
progresses beyond “mere commencement” can forfeit the protection of the
tolling provision, its reasoning provides no basis to conclude that the Supreme
Court of Texas has or would create this exception. Id. at 756. Additionally, in
Weiner, the Supreme Court of Texas expressly declined to adopt a “court-made”
exception that would have created a more restrictive statute of limitations for
minors’ medical malpractice claims. The court rejected the argument that
                                        5
    Case: 15-11010     Document: 00514247197       Page: 6   Date Filed: 11/22/2017



                                  No. 15-11010
plaintiffs had only a “reasonable time” to bring these claims after reaching the
age of majority, rather than the full two years.
      Rather than fashioning a rule of our own making and applying it
      to minor plaintiffs, we think it is more appropriate to look to the
      general limitations provisions enacted by the Legislature.
      Sections 16.001 and 16.003 of the Texas Civil Practice and
      Remedies Code together provide a general statute of limitations
      for minors’ personal injury claims. Section 16.003 establishes a
      two-year limitations period, but section 16.001 tolls this period
      until the minor reaches age eighteen. Taken together, these
      sections require a minor to file a claim before reaching age twenty
      for personal injuries sustained during the period of minority.
900 S.W.2d at 321 (footnotes omitted).
      The cases cited by Appellees do not establish that a minor can forfeit the
protection of the tolling provision through a lawsuit brought by a next friend.
See, e.g., In re D.A.S., 951 S.W.2d 528 (Tex. App. 1997) (establishing that a
minor can bring a lawsuit through a next friend without referencing any effect
this has on the statute of limitations period). Appellees rely on Ramirez v.
Michelin North America Inc., No. C-07-228, 2007 WL 2126635 at *4 (S.D. Tex.,
2007), for the principle that a next friend’s litigation decision “binds the child
as well.” However, while Ramirez featured a father who, like Chance’s parents,
brought suit both individually and as next friend of his minor son, it does not
resolve how such a proceeding impacts an otherwise tolled statute of
limitations. Id. at *1 n.2. In Ramirez, the court considered whether certain
non-diverse defendants were improperly joined, citing the rule that improper
joinder can lie when “a [p]laintiff, at whatever time and for whatever reason,
indicates a desire to completely abandon the claims” as to those defendants.
Id. at *3.   The court looked to Mr. Ramirez’s deposition statements and
concluded that he “indicate[d] a desire to completely abandon the claims”
against the defendant in question. Id. at *3–4. The court then reasoned that,
because Mr. Ramirez acted as next friend of his minor son, he waived not only
                                      6
       Case: 15-11010    Document: 00514247197         Page: 7    Date Filed: 11/22/2017



                                      No. 15-11010
his own claims against that defendant, but his son’s claims against him as well.
Id.
        Accordingly, Ramirez addressed only whether a next friend could waive
a claim that a minor could waive on his own but for his minority. As discussed
above, however, Texas courts have so far declined to hold that the tolling
provision that protects minors can be similarly waived, either by the minor or
by anyone acting on his behalf. Accordingly, we conclude that the district court
erred by “fashioning a rule of [its] own making” to find that Chance forfeited
the protection of Texas’s tolling provision when his parents brought suit as
next friends. See Weiner, 900 S.W.2d at 321.
                                            III
        Contrary to Appellee’s assertions, our conclusion does not permit Chance
to re-litigate the merits of any already decided claims. The doctrine of res
judicata has long served to ensure the conclusive effect of final judgments.
Barr v. Resolution Trust Corp., 837 S.W.2d 627, 628 (Tex. 1992). Texas’s tolling
provision “does not mean that an action commenced by, or on behalf of, a legally
disabled individual can never be given preclusive effect.” Ruiz, 868 S.W.2d at
756.
        Accordingly, we REVERSE the district court’s dismissal as to all of
Chance’s     claims     and    REMAND        for    further    proceedings,     including
consideration of res judicata and other issues presented. 2




        2Chance also asserts that the district court abused its discretion when it failed to
grant him leave to amend his complaint. Because we reverse the district court’s dismissal on
other grounds, we decline to reach this issue.
                                             7